MEMORANDUM***
Edgar Garcia-Montoya, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) summary affirmance of an immigration judge’s (“IJ”) denial of his application for cancellation of removal. We vacate and remand.
The IJ denied Garcia-Montoya relief for failure to demonstrate the existence of a qualifying relative, continuous physical presence, good moral character and exceptional and extremely unusual hardship. Because the BIA’s “affirmance without opinion endorses only the result of the I J’s decision and not its reasoning, we do not know whether the BIA’s decision was based on the reviewable or unreviewable ground, or both.” Lanza v. Ashcroft, 389 F.3d 917, 927 (9th Cir.2004). Therefore, “intelligent exercise of our appellate jurisdiction” requires that we vacate and remand. Id. at 932.
VACATED AND REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.